          Case 1:20-mj-01741-UA Document 1 Filed 02/14/20 Page 1 of 8


                                                               ORIGINAL
Approved:
            JARROD t---:' SCHAEFFER
            Assistant United States Attorney

Before:     HONORABLE ROBERT W. LEHRBURGER
            United States Magistrate Judge

 - - - - - S~uthe~ ~i~t~i~t- of       ~e~ :ork  2 0 MAG 1 7 41
 UNITED STATES OF AMERICA                        SEALED COMPLAINT

             V.   -                              Violation of 18    u.s.c.   §
                                                 1956
 FNU LNU,
      a/k/a "Haitao Mai,"                        COUNTY OF OFFENSE:
      a/k/a "Tony,"                              BRONX

 ZHAOZHEN HONG,

                        Defendants.
                                      -   - X
SOUTHERN DISTRICT OF NEW · YORK, ss.:

     GIULIANO M. CRISTINO, being duly sworn, deposes and says that
he is Special Agent with the U.S. Drug Enforcement Administration
("DEA"), and charges as follows:

                                COUNT ONE
                  (Conspiracy to Commit Money Laundering)

     1.   In or about September 2018, in the' Southern District of
New York and elsewhere, FNU LNU, a/k/a "Haitao Mai," a/k/a "Tony,"
and ZHAOZHEN HONG, the defendants, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate Title 18, United
States Code, Section 1956 (a ) (3) (B).

     2.   It was a part and an object of the conspiracy that FNU
LNU, a/k/a "Hai tao Mai," a/k/a "Tony," and ZHAOZHEN HONG, the
defendants, and others known and unknown, in an offense involving
and affecting ~nterstate and foreign commerce, knowing that the
property involved in certain financial transactions, to wit, cash
transactions, represented the proceeds of some form of specified
unlawful activity, would and did conduct and attempt to conduct
such financial transactions, which in fact involved the proceeds
              Case 1:20-mj-01741-UA Document 1 Filed 02/14/20 Page 2 of 8




       of specified unlawful activity, to wit, narcotics offenses in
       violation of Title 21, United States Code, Sections 841 and 846,
       knowing that the transactions were designed, in whole or in part,
       to conceal and disguise the nature, location, source, ownership,
       and control of the proceeds of specified unlawful activity, in
       violation      of      Title 18, United  States  Code,    Section
       1956 (a) (1) (B) (i) .

                       (Title 18, United States Code, Section 1956 (h ) .)

            The bases for my knowledge and for the foregoing charge are,
       in part, as follows:

========~==r:i=.am~a       £p~:i-ad-=-A~:en-bw.-i..-&b-DEA I b~'L.e_b~~ersonally
       . involved in the investigation of this matter, and this affidavit
         is based upon my personal participation in the inv estigation, my
         examination of reports and records., and my conversations with other
         law enforcement agents and other individuals.              Because this
        affidavit is being submitted for the limited purpose                  of
        demonstrating probable cause, it does not include all the facts
        that I have learned during the course of my investigation. Where
        the contents of documents and the actions, statements, and
        conversations of others are reported herein, they are reported in
        substance and in part, except where otherwise indicated.

                                          Background

            4.    The DEA is currently investigating the activities of a
       drug trafficking and money laundering organization ( "DTMLO")
       involved in the trafficking of heroin, fentanyl, and cocaine to
       other drug trafficking organizations operating inside the United
       States from sources of supply located in Sinaloa, Mexico.       In
       connection with that investigation, the DEA has identified certain
       money laundering activities inv olving individuals in the ~ew York
       City area.

            5.   Based on my review of reports and my discussions with
       other law enforcement agents, I have learned the following, in
       substance and in part:

                       a.   On or about August 23, 2018, a confidential source
       ("CS-1" )   1   working with the DEA received a contract for a money

       1  CS-1   has  been   cooperating   with   law  enforcement   since
       approximately May 2018. CS-1' s criminal history includes money
       laundering offenses. The CS has not yet been charged with a crime,
       but is cooperating in the hope of receiving leniency in the future.
       The information that CS-1 has provided to date has. been
                                               2
        Case 1:20-mj-01741-UA Document 1 Filed 02/14/20 Page 3 of 8




pickup of approximately $140,000.00 in United States currency from
a money laundering broker ("Broker-1") at a location in New York
City.   In advance of that pickup, Broker-1 . provided CS-1 with a
certain telephone number beginning with "978" (the "978 Phone" ) ,
which was represented to be the number of the person conducting
the pickup.

           b.   CS-1 subsequently spoke with the user of the 978
Phone, and arranged for the pickup to occur on or about August 24,
2018.   Due to operational issues, however, the pickup was later
rescheduled for on or about August 27, 2018, at a location in
Brooklyn, New York.      On or about August 27th, CS-1 went to the
prearranged location to retrieve the money, but no one was present
for the pickup . Cs-=-1 therr-attempteci to ee>'B.-t::aet l::he~~-8= El.h©ne-r-bti.:.1:======
received no response.

          c.   Based on my review of phone records for the 978
Phone, I have learned, in substance and in part, that there were
a number of communications between the 978 Phone and another
telephone number beginning with "929" (the "929 Phone") in or about
the time of the scheduled money pickup, including on or about
August 25, 2018, and August 26, 2018.       Those records further
indicate that, after those dates, there were no communications
between the 978 Phone and the 929 Phone.

            d.   Based on my review of reports prepared by other law
enforcement agents, as well as my discussions with those agents,
I have learned that communications using the 929 Phone were
intercepted pursuant to a Title III order signed by a United States
District Judge in the United States District Court for the District
of Massachusetts. Based on my discussions with agents involved in
that investigation, I have learned that the user of the 929 Phone
appears to be a money-laundering broker operating in the
nort)J.eastern United States named FNU LNU, a/k/a "Hai tao Mai," a / k / a
"Tony," the defendant (hereinafter "TONY".) .

          e.    Based on my participation in this investigation, as
well as my training and experience, I believe that the user of the
978 Phone executed the money pickup with TONY on or about August
25, 2018, or August 26, 2018, instead of waiting to execute the
pickup that CS-1 had rescheduled from August 24, 2018, to August
27, 2018.




corroborated    by    independent     evidence,    and    has   been   deemed
reliable.

                                      3
       Case 1:20-mj-01741-UA Document 1 Filed 02/14/20 Page 4 of 8




           f.  On or about August 29,         2018, . United, States
Magistrate Judge Barbara Moses of the United States District Court
for the Southern District of New York authorized a warrant for
historical and prospective location information for the 978 Phone .
Based on my review of records obtained pursuant to that warrant,
on or about August 25, 2018, the 978 Phone traveled from a location
in the Bronx, New York, to the vicinity of 2 0th Avenue and Bay
Ridge Avenue in Brooklyn, New York ( "Location-1").

          g.   Based on my review of New York State Department of
Motor Vehicle ( "NYSDMV") records, I have learned, among other
things, that an individual name "Haitao Mai" is associated with an
address on 20th Avenue in Brooklyn, New York ("Address-1" ) , in the
vicinity of Locafion

          h.   On or about August 29,       2018,   United Stat~s
Magistrate Judge Donald L. Cabell of the United States District
Court for the District of Massachusetts authorized a warrant for
historical and prospective location information for the 929 Phone.
Based on my review of records obtained pursuant to that warrant,
the 929 also was located in the vicinity of Location-1 on or about
August 25, 2018, which is the date that the 978 Phone trav eled
from the Bronx to Brooklyn.

          i.   Based on the foregoing, as well as my participation
in this investigation and my training and experience, I believe
that this location data reflects that the user of the 978 Phone
traveled from the Bronx, New York, to Brooklyn, New York, to
complete the money pickup with TONY in the vicinity of Location-
1.

      6.   Based on my participation in this investigation,
including my observations during surveillance operations, as well
as my review of reports and discussions with other law enforcement
agents, I have also learned the following, in substance and in
part:

          a.   On or about September 5, 2 018, I and other law
enforcement agents conducted surveillance in the vicinity of
Location-1. At approximately 11: 2 O AM on that day, law enforcement
observed an individual later identified to be FNU LNU, a / k / a
"Haitao Mai," a/k/a "Tony," the defendant, operating a black 2017
Honda Odyssey ("Vehicle-1") and using a cellular telephone.

          b.   Based on electronic and mobile surveillance, law
enforcement confirmed that TONY was using the 929 Phone.
Additionally, based on my review of NYSDMV records, I have learned,


                                   4
      Case 1:20-mj-01741-UA Document 1 Filed 02/14/20 Page 5 of 8




among other things, that Vehicle-1 is registered to an individual
named "Haitao Mai" at Address-1.

          c.    Based on a transcripts of certain conversations
involving the 929 Phone, which occurred on or about September 5,
2018, law enforcement learned, in substance and in part, that TONY
arranged to meet with another individual the following day.

          d.   The next day, on or about September 6, 2018, I and
other law enforcement agents again conducted surveillance in the
vicinity of Location-1. At approximately 2:07 P.M. on that date,
law enforcement agents observed TONY leave Address-1 and walk to
the vicinity of Location-1.

          e.   Based on a transcripts of certain conversations
involving the 929 Phone, in or about that time on September 6th,
TONY used the 929 Phone to speak with another individual ("CC-1")
whom TONY had arranged to meet.  During those conversations, CC-1
told TONY, in substance and in part, that he had arrived in "[a]
Toyota, like Elantra .      [a] little Toyota, right in front of
the building." TONY stated, in substance and in part, that he was
"standing in front of the building, but I d[id]n't see" CC-1, and
CC-1 responded, in substance and in part, that "it must be the
wrong address. Hold on, let me put the other one .        There's
always two addresses." TONY responded, in substance and in part,
"Listen,       Bay Ridge Avenue, not Bay Ridge Parkway.  It's Bay
Ridge Avenue."

           f.  A short time later, law enforcement agents observed
a black 2010 Toyota Corolla ("Vehicle-2    pull to the side of the
                                               11
                                                    )


road.   An unknown individual wearing a white t-shirt and a red
baseball cap ("CC-2") exited the rear passenger seat of Vehicle-2
holding a white and black shopping bag that appeared to be weighted
and containing a square-shaped mass ("Bag-1").   CC-2 greeted TONY
and handed him Bag-1.

          g.   TONY then began walking back toward Address-1, but
was picked up by another unknown individual . wearing a black t-
shirt and black backwards hat ("CC-3   in Vehicle-1.
                                      11
                                           )




          h.    Law enforcement then followed Vehicle-1 from the
vicinity of Location-1 to the vicinity of 70th Street, Brooklyn,
NY ( "Location-2") . As law enforcement was following Vehicle-1,
agents observed that Vehicle-1 took an indirect route to its
destination, went around - or "squared" - blocks, and frequently
pulled over to allow other cars to pass before proceeding. Based
on my training and experience, such maneuvers are consistent with


                                  5
               Case 1:20-mj-01741-UA Document 1 Filed 02/14/20 Page 6 of 8




        efforts employed by narcotics traffickers and money launderers to
        avoid surveillance and conceal their destination.

                  i.   At   approximately  2:27  P.M.,  law   enforcement
        observed TONY exit Vehicle-1, walk across the street, and enter
        Location-2 while carrying Bag-1. After TONY left Vehicle-1, CC-3
        parked Vehicle-1 and then followed TONY into Location-2.

                  j.   At approximately 3:25 P.M., TONY exited Location-2
        with Bag-1, and placed Bag-1 in the rear compartment of Vehicle-
        1.   CC-3 then re-entered Location-2, while TONY departed the
        vicinity of Location-2 in Vehicle-1.

==========='ll<.:.      1-iaw=en:f-:0-r.-eeme-R.~--G-l-l.o.wed-T.ONY in Vehicle-1, and
        observed Vehicle-1 backed into the driveway of a building located
        at East 24th Street, Brooklyn ("Location-3). TONY exited Vehicle-
        1, retrieved Bag-1 from the vehicle; and entered Location-3
        carrying Bag-1.

                  1.   After approximately twenty minutes, law enforcement
        observed TONY exit Location-3, followed by another unknown Asian
        male ("CC-4").  TONY and CC-4 each carried a weighted white post
        office box.

                  m.   TONY opened the rear d·o or of Vehicle-1, and TONY
        and CC-4 placed the boxes in the rear cargo area.   TONY then re-
        entered the driver's seat of Vehicle-1, while CC-4 entered the
        rear passenger side of Vehicle-1.

                               Delivery to Defendant HONG

                 n.   TONY and CC-4 then departed the vicinity of
       Location-3 in Vehicle-1, and law enforcement followed Vehicle-1 to
       the vicinity of Kalmia Avenue, Queens, New York ("Location-4").

                 o.   At   approximately 5: 12   P. M. , law  enforcement
       observed an individual, who was later identified as ZHAOZHEN HONG,
       the defendant, exit Location-4 and greet TONY and CC-4. Based on
       my review of NYSDMV records, HONG purportedly resides at Location-
       4.

                 p.   Moments later, law enforcement observed CC-4 open
       the rear door of Vehicle-1 and remove one of the weighted white
       post office boxes. HONG opened the rear hatch on a blue 2017 blue
       Mercedes Benz SUV ("Vehicle-3") parked in front of Location-4, and
       appeared to direct CC-4 to place the box in Vehicle-3.    Based on
       my review of NYSDMV records, Vehicle-3 is registered to HONG.


                                              6
       Case 1:20-mj-01741-UA Document 1 Filed 02/14/20 Page 7 of 8




           q.  While CC-4 placed the first box in Vehicle-3, HONG
retrieved the second weighted white post office box, which HONG
placed in the front passenger seat of Vehicle-3. When both boxes
were inside Vehicle-3, TONY and CC-4 departed the vicinity in
Vehicle-2. After TONY and CC-4 departed, HONG re-entered Location-
4 and returned seconds later accompanied by a child. HONG and the
child entered Vehicle-3 and left Location-4.

                        Search of Vehicle-3

          r.   Based on the foregoing observations, as well as
their training and experience, law enforcement stopped Vehicle-3
at approximately 5:22 P.M., shortly after it departed Location-4.

          s.   As law enforcement agents approached the vehicle,
the agent on the passenger side observed through the passenger
window an open white post office box placed on the front seat of
Vehicle-3. Through the window, the agent observed bundled United
States currency inside the box.

          t.   Law enforcement agents requested that HONG exit the
vehicle with his license and registration, and advised HONG, in
substance and in part,     that agents had observed a large,
undetermined amount of United States currency inside the box on
the passenger seat.   Based on my training and experience, money
launderers often conceal the source of funds through transactions
involving large amounts of United States currency.

          u.   After observing the United States currency in the
box on the passenger seat of Vehicle-3, law enforcement agents
asked HONG whether he had any more currency inside Vehicle-3. HONG
then admitted that he had another box containing United States
currency in the rear cargo area of Vehicle-3.

           v.  Law enforcement agents requested HONG's permission
to search Vehicle-3, and HONG voluntarily consented to a search of
the vehicle.   Upon searching Vehicle-3, law enforcement agents
located and retrieved both white post office boxes, and observed
that the boxes contained large amounts of bundled United States
currency that, based on the agents' training and experience,
appeared to be packaged in a manner consistent with narcotics
proc;eeds.

                  Searches of HONG's Residences

          w.   Subsequent   to  the  search of Vehicle-3,      law
enforcement agents requested HONG'S permission to search the
premises at Location-4 . HONG voluntarily consented to the search,

                                  7
         Case 1:20-mj-01741-UA Document 1 Filed 02/14/20 Page 8 of 8
             ' -




however, law enforcement agents did not                   locate    any additional
United States currency at Location-4.

          x.    Following the search of Location-4, law enforcement
conducted searches of public and commercial databases for any
additional residences associated with HONG.         Those searches
yielded a second address associated with HONG in Queens, New York
("Location-5").   Hong confirmed to law enforcement, in substance
and in part, that he resided at Location-5, and consented to a
search of the premises at Location-5.

            y.    Upon searching Location-5, law enforcement agents
located an additional quantity of United States currency stored in
a wfrrte--pos t of-f-i-e e-b"0x-s-i-rcc-i-la-r= w=tti:~-se=l;:ee.0~--ee=H-0.rr1=:'Jeh--i-:.Gd~-========
3, as well as a money counter and a large number of rubber bands.
Based on my training and experience, such paraphernalia is commonly
used during, and is indicative of, money laundering activity .

     WHEREFORE, I respectfully request that warrants be issued for
the arrests of FNU LNU, a/k/ a "Hai tao Mai, " a / k / a "Tony, " and
ZHAOZHEN HONG, the defendants, and that they be imprisoned or
bailed, as the case may be.




                                        GIULIANO M. CRISTINO
                                        Special Agent
                                        DEA


S~vn to before me this
~  day of Febru~ry, 2020
 I


HONORABLE ROBERT W. LEHRBURGER
United States Magistrate Judge
Southern District of New York




                                          8
